Citation Nr: 1744521	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for kidney cancer, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for hernia, claimed as secondary to kidney cancer.

3.  Entitlement to service connection for hives, to include as secondary to service connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, type II, (DM) claimed as due to Agent Orange exposure.

5.  Entitlement to service connection for esophageal carcinoma, claimed as due to Agent Orange exposure.

6.  Entitlement to service connection for hypertension (HTN), to include as secondary to service connected PTSD.

7.  Entitlement to an initial rating in excess of 10 percent for eczema.

8.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

9.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1968.  The Veteran filed claims in July 2010, October 2010, and May 2012, and he died in May 2013.  The appellant is the Veteran's surviving spouse; she has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2011 and February 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

In May 2015 the appellant testified at a videoconference hearing held before the undersigned.  A transcript of the hearing is of record.

When this case was previously before the Board in September 2015, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The issues of entitlement to service connection for hives, to include as secondary to PTSD, entitlement to an initial rating in excess of 10 percent for eczema, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against a finding that the USS BLUE operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that the Veteran went ashore when the USS BLUE was anchored or moored in Da Nang Harbor, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicide agents in service.  Therefore, exposure to herbicide agents may not be presumed.

2.  The preponderance of competent and credible evidence weighs against a finding that kidney cancer, hernia, DM, esophageal carcinoma, and HTN were demonstrated in service; that HTN and DM were compensably disabling within a year of separation from active duty; or that there is a nexus between a current diagnosis of kidney cancer, hernia, DM, esophageal carcinoma, and HTN and service.

3.  The Veteran died in May 2013; he was service connected for PTSD and eczema.

4.  The death certificate received in June 2013 listed metastatic esophageal cancer as the immediate cause of death and HTN and renal failure as other significant conditions contributing to death, but not resulting in the underlying cause of metastatic esophageal cancer.  An amended death certificate received in July 2013 listed mild to moderate atherosclerosis in coronary vessels as another significant condition contributing to death, but not resulting in the underlying cause.

5.  The Veteran's service-connected disabilities were not the immediate or underlying cause of his death or etiologically related thereto; they did not contribute substantially or materially to his death; they did not combine to cause death; nor did they aide or lend assistance to the production of death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney cancer, hernia, DM, esophageal carcinoma, and HTN have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.310 (2016).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in August and November 2010 and December 2012 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

For a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103 (a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom.  Hupp v. Shinseki, 329 Fed. Appx. 277   (Fed. Cir. May 19, 2009).  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App at 352-53.  A January 2014 letter satisfied VA's duty to notify provisions under Hupp.  Id.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and the appellant, including his service treatment records, post-service treatment records, and VA examination reports.

The appellant was provided a hearing before the undersigned in May 2015.  As there is no allegation that the hearing provided to the appellant was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in September 2015 to obtain additional information regarding the USS BLUE and to obtain addendum VA opinions.  In February 2016 addendum VA opinions were obtained.  Additionally, a February 2016 memorandum from the Joint Services Records Research Center (JSRRC) was received regarding the USS BLUE.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Kidney Cancer, Hernia, DM, Esophageal Carcinoma, HTN

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

HTN and DM are chronic diseases listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309 (e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a) (6) (iii). 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a) (6) (iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29) (A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116 (a) (1) and 38 C.F.R. § 3.307 (a) (6) (iii).

Historically, the Veterans Benefits Administration (VBA) has extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims (the Court), in addressing a claim for presumptive service connection based on herbicide exposure while a veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore waterway rather than an inland waterway was inconsistent with the identified purpose of the statute and regulation (i.e. providing compensation to veterans based on the likelihood of exposure to herbicides).  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its manual as to which bodies of water in Vietnam constitute inland waterways.  The revised M21-1 defines offshore waters as the high seas or any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  M21-1 pt. IV, subpt ii. § 1.H.2.b.  The revised M21-1 specifically lists Da Nang Harbor as offshore waters (blue-water Navy service).  M21-1, IV.ii.1.H.2.c.

The Veteran contends that the claimed kidney cancer, DM, and esophageal carcinoma are due to exposure to herbicides during his service in the Republic of Vietnam.  According to a December 2003 statement, the Veteran claimed that Agent Orange was sprayed on the coastal areas that his ship was patrolling.  In a November 2010 statement, the Veteran indicated that he was in Da Nang and picked up pilots in the DMZ zone on one occasion. 

Service records reflect that the Veteran served aboard the USS BLUE.  VA records confirm that the USS BLUE was anchored in Da Nang Harbor on April 21, 1968, with crewmembers going ashore for a picnic.  However, service personnel records indicate that the Veteran served aboard the USS BLUE in 1967 and separated from service in January 1968. 

A December 2010 response from the Personnel Information Exchange System (PIES) confirmed that the Veteran served aboard the USS BLUE "in the official waters of the Republic of Vietnam" on several occasions in 1967.  However, the PIES response indicated that there was no conclusive proof that the Veteran had "in-country service."  While there is indication that the ship on which the Veteran served was stationed in harbors and locations off the Vietnamese coastline, there is no official documentation that the vessel docked during the Veteran's service.

In correspondence sent in November 2015, the appellant's attorney submitted deck logs from the USS BLUE, showing that it was anchored in the Da Nang Harbor in August 1967.

A February 2016 memorandum from the JSRRC stated that a review of the Veteran's file places the USS BLUE in Da Nang Harbor.  However, there were no statements in the file of the Veteran going ashore which could concede exposure.  Consideration was given the recent Gray court case but, based on the evidence of record, exposure could still not be conceded.

Based upon review of the evidence of record, the Board finds that there is no evidence that the USS BLUE entered a freshwater river, stream, or canal, or other similar waterways.  Though the Veteran noted close proximity to the shores of Vietnam, the Veteran did not allege that he went ashore.

The deck logs submitted by the appellant show that the USS BLUE was anchored in Da Nang Harbor while the Veteran served on that ship.  However, subsequent to the decision in Gray, VA has again determined that being anchored in Da Nang Harbor is still offshore-waters service.  M21-1, IV.ii.1.H.2.c.

The preponderance of competent and credible evidence weighs against a finding that the USS BLUE operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that the Veteran went ashore when the USS BLUE was anchored or moored in Da Nang Harbor, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicide agents in service.  Therefore, as actual exposure has not been shown by service department record, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for disability as a result of herbicide exposure.

The Board acknowledges that in a March 2012 statement, a private clinician stated that the Veteran was exposed to herbicides in Vietnam, which contributed to his subsequent DM.  These notations of in-service exposure to Agent Orange are the reporting by the Veteran of his asserted history of exposure to herbicide agents.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the March 2012 statement is not competent evidence of in-service exposure to herbicide agents.

The Board is also cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  The Veteran was not shown to have any expertise to determine if he had been exposed to Agent Orange from his position on the USS BLUE while it was anchored in Da Nang Harbor.

This claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

As detailed above, in order to establish service connection for a claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, 12 Vet. App. at 253.

In this case, it is undisputed that the Veteran had diagnoses of kidney cancer, hernia, DM, esophageal carcinoma, and HTN.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board notes that Veteran's service treatment records are negative for any finding, complaints, or treatment related to kidney cancer, hernia, DM, esophageal carcinoma, and HTN.

As noted herein above, the Board has found that there is no credible evidence that the Veteran was exposed to herbicide agents during his time in service.  Therefore, Hickson element (2) is not met as to the claimed disabilities of kidney cancer, hernia, DM, and esophageal carcinoma.  Therefore, because Hickson element (2) is not met, Hickson element (3), evidence of a nexus between kidney cancer, hernia, DM, and esophageal carcinoma and service, cannot be satisfied either. 

As noted above, the Veteran separately claims that HTN is secondary to his service-connected PTSD.  Therefore, Hickson element (2) is at least arguably met.  

In a March 2012 statement, a private clinician indicated that the Veteran's HTN was secondary to his service-connected PTSD or, in the alternative, was directly related to service.  The examiner stated that the PTSD caused an outpouring of stress hormones which contributed to and aggravated an acute onset of hypertension; in addition, the Veteran was exposed to herbicides in Vietnam which contributed to his hypertension.

In the September 2015 remand, the Board found that the private clinician did not provide any objective data to support aggravation.  Moreover, the examiner noted an acute onset of hypertension, indicating a short duration.  The private clinician's rationale was also based on an inaccurate factual premise as the Veteran was not exposed to herbicides.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value.).  Thus, the private opinion has no probative weight.

In response to the Board's September 2015 remand, an addendum VA opinion was received in February 2016 in which the examiner stated the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that although there were a few studies which cited an increased incidence of cardiovascular disease in persons diagnosed with PTSD, the cause of the association was not well-characterized.  For example, it may be that abnormalities in biological mechanisms which resulted in the development of HTN (such as abnormalities in the hypothalamic-pituitary-adrenal and/or sympatho-adrenal medullary axes) would also result in a higher likelihood of the development of PTSD in persons exposed to certain traumatic event(s).  In addition, behavioral risk factors for HTN such as alcohol drinking and cigarette smoking may also be more prevalent in patients with PTSD which would increase the likelihood of an association between HTN and PTSD without the presence of a causal relationship between the two diagnoses.  Thus, although there was an increased incidence of HTN in persons with PTSD this did not prove causality.  As such, it was less likely than not that the Veteran's HTN was caused by the PTSD.  

The VA examiner also opined that the Veteran's HTN was not at least as likely as not aggravated beyond its natural progression by the PTSD.  The examiner stated that review of the Veteran's medical records from 1998 to the date of his death did not indicate that the HTN was aggravated beyond natural progression of the disease; therefore it was less likely than not that the Veteran's HTN was aggravated by the PTSD.

In this case, as to the issue of the etiology of the Veteran's HTN, the Board finds that the February 2016 VA opinion to be the most probative evidence of record as it was based upon a review of the claims file and opinion with rationale was provided.  Moreover, the first diagnosis rendered for HTN took place years after separation, and there was no evidence of diagnosis or treatment for HTN in service.

The Board finds that the VA examiner made it clear that it was her opinion that HTN was not related to service and was not caused or aggravated by the service-connected PTSD.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Accordingly, the Board concludes that the VA opinion carries significant weight.  

The Board acknowledges that the Veteran was, and the appellant is, competent to testify as to their beliefs that his disabilities were related to service or his service-connected PTSD.  However, there is nothing in the record to suggest that the Veteran had, or the appellant has, the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran was competent to report what he has experienced, he was not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  These assertions are outweighed by the competent and probative medical opinion.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board finds the to the VA examiner's opinions are competent and probative as they were rendered after review of the Veteran's history and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service, or the service-connected PTSD, and the Veteran's HTN cannot be established, and the criteria of Hickson element (3) are not met. 

With regards to presumptive service connection for DM and HTN, the weight of the evidence shows no chronic symptoms of DM or HTN during service, no continuous symptoms of either condition since service, and that the DM and HTN did not manifest to a compensable degree within one year of service.  To this point, service treatment records are absent for any showing of chronic symptoms, testing, or diagnosis for DM and HTN, and the first mention of DM and HTN in the record is not until years after service.  As such, presumptive service connection is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit-of-the-doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).
Cause of Death 

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312 (b) (2016).  

For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability causally shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c) (1) (2016).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312 (c) (2) (2016).

The Veteran died in May 2013.  Prior to death, he was service connected for PTSD and eczema.  The June 2013 certificate of death listed metastatic esophageal cancer as the immediate cause of death and HTN and renal failure as other significant conditions contributing to death, but not resulting in the underlying cause of metastatic esophageal cancer.  An amended death certificate received in July 2013 added mild to moderate atherosclerosis in coronary vessels as another significant condition contributing to death, but not resulting in the underlying cause. 

The Veteran was not service connected for any of the conditions listed in the death certificates as the cause of death or as other significant conditions contributing to the Veteran's death.  Therefore, a preponderance of the evidence is against finding the Veteran's death was directly caused by the Veteran's service-connected disabilities.

The record does not reflect the appellant has the necessary experience or expertise to opine a causal link between the Veteran's service-connected disabilities and his death.  She is competent to testify what she observed, but not to provide a medical opinion.  The Board finds that the appellant, as a layperson, does not have the requisite medical knowledge, training, or experience to render a competent medical opinion regarding the Veteran's cause of death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Although the appellant is competent to testify as to her observations, whether the Veteran's service-connected disability or disabilities primarily caused or contributed to his death is a complex medical etiological question involving internal and unseen system processes unobservable by the appellant.  See Jandreau, 492 F.3d at 1376-77.  

For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b) (West 2014).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for kidney cancer is denied.

Service connection for hernia is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for esophageal carcinoma is denied.

Service connection for hypertension is denied.

Service connection for the cause of the Veteran's death is denied.


REMAND

In the September 2015 remand, the Board found that a VA supplemental opinion was necessary in order to specifically address whether the diagnosed urticaria (hives) was directly related to service or caused or aggravated by the service-connected PTSD as claimed by a private clinician in a March 2012 statement.  

In response to the Board's remand, an addendum VA opinion was received in February 2016 in which the examiner stated that it was certainly possible that the stress of having PTSD contributed to urticaria; the vast majority of cases of urticaria were idiopathic with no clear cause; and stress could have played a role in the Veteran's urticaria.   The examiner stated that it was not possible to state the degree to which PTSD may have caused or worsened urticaria.

The Board finds that clarification is required regarding the February 2016 VA opinion to address the correct legal standard used to adjudicate Board decisions, "at least as likely as not", and does not rely on speculative language.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As any decision with respect to the claim for service connection for hives may affect the appellant's claims for an increased rating and a TDIU, this claim is inextricably intertwined with the other claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the increased rating and TDIU claims at this juncture would be premature.  Hence, a remand of these matters is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to an appropriate VA examiner for a supplemental medical opinion to determine the etiology of the diagnosed hives.

The entire record, including a copy of this remand, must be made available to the examiner.  After review of the record, the examiner should address the following:

(a) provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated the urticaria (hives).  If aggravation is found, the examiner should identify, if possible the baseline level of the skin disability prior to the onset of aggravation.

(b) In the alternative, the examiner should specifically indicate whether any additional skin disability, to include urticaria, is part and parcel of the Veteran's service-connected eczema.  The examiner should note the percentage of the entire body and exposed areas affected by the service-connected skin condition(s) and identify all prescribed treatment(s).  The examiner should consider eczema and hives, if determined to be part and parcel of the service-connected eczema, together, not separately, when estimating these percentages.  If the examiner determines that the Veteran experienced flare-ups or additional symptoms of his skin condition, the examiner should estimate the entire body and exposed areas affected of such when it is in an active phase.

Additionally, the examiner should specifically indicate whether treatment of the Veteran's skin condition included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment.  To this end, the examiner should specifically determine whether constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during any 12 month period during the course of the appeal.

All opinions expressed should be accompanied by supporting rationale.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation as merely stating this will not suffice.

2.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her accredited representative should be provided a supplemental statement of the case which addresses all relevant actions taken, to include a summary of the evidence considered.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


